659



      OFFICE    OF THE ATTORNEY      GENERAL    OF TEXAS
                           AUSTIN


       -



Eionorablolured 0. Jaye
County AttC$nOy, Coamnohe County
Comdnoho,Texaa'~

Dear Sir:




                                               Puestlng the oplulon
or thta de$artment'on                           therein reads, In
part, as r0u0w6:




                                     in we r0r manyyears.,.
                                                       Court
                                     the Compliaaloners'
                                    tollowing order;~
                         hat a p&b116 mad of the
                          feet wide be opened aa
                          ing at a point on the Corn-
                         ordhlp road jwt East or the
                         af th0 ho- or N. a. m0k8,
                         aeterly direotion following
           the meandering8 of the said South Leon
           through the land of C. D. Corby to the
           wed line or the P. W. LevlsaJrland'ithenoe
           In a ~ortheaeterlgdfreotion through the P.
           W. Lerlaay land to thq Iiorthwestoorner of
           the land or l&e. Gandy. Theme in an East-
           erly direotion between the kwleay land and
           the Oandy .landto the Northeast oorner of
           the Oandg'l&nd; thence in a northerly dlreo-
                                                                             660




                tlon tbrou&h the P. W. &evlsay lexidto
                an intermotion with the Gomanoheend
                Cloldthwaiteroad at the Junction or the
                said Comanche and Coldthwzilte
                                             road with
              - the Co&&he and the Weuburg~road. Thie
                mad i8 to be opened and fiinoedwithout
                expenee.to.
                          the oounty. Thie.road la
                 opened aa desoribad  on the   agreunmnt or
                 all partie  oonoerned that    th4- gater on
                 l mQI@ mr hroadttioughthelande
                                 ood                   of
                 Q. D.Goaby, 3. D. firrer end P. 1. Leri-
                 #ay.be opened end remain open on the
                 8tlpulatlonthat parties Interestedin
                 the we or thl8 neighborhood road r*nit?h
                 atook gap&or 8elf oloming gtw ae the
                 waw. may require.*
      . .
                 *&e ,&boreorder doerrtit reveal the'looation
             OS the.tuo roads with rererenoeto dirsotlon. I
             am attaohing a plat hereto givlug In rough outltne
-            tha reletlYe direOtiOn.Oreaoh road. The quse$ion
             I il+re that your ?ffloe .parsupon'is thllra

I:                 "mOXl the Comdesioners* court 0r th18 oounty
              aoted’upon a petition auly preeentsdto it ed'os-
              kablg8hed~the road draignated aa the 40 ipo>~mad,
              and.in the same order daorwd that   anotha? road
              then in use referred to In the ordir ae the
              *nefghborhbod*road running through,  thq Zand of
            . wits     named in the order be melntainedwith atook
              gap@ or self oloslng gate8 - did thla order establish
              the,.#04-oalled;
                             %efghborhooda road as,a public road
              under'tha laws of this State."


             btiele 6908, Vornon*s Annotated Civil Statutes,     provides:

                    "813 pub110 road8 and highways no? dfaoon-
             tinued    thet'have heretoforepeon lald out and
             emtabllahedagreeably to law are hereby declared
             to bo publio road&”

          Referring to Article 6702, suma, It Is etated in Texas
     Jurisprudenoe,Vol.~Zl..pago 684:
                 *Thi &tuti relating to county road8 raiere
             to eil public roads and highways not disoontlntied
                                                                            663.
       Eonorable FEed 0. Jaye.,page S




              and established agreeably to law. This has
              been &n&trued to mean a road establishedby
            ,,tha oonmiaatonera~    oourt. The dxpreaelon
              *publio zoad* $n other atetutea is generally
              oonatrue~~to   inelude nonstatutoryas wall as
             -rrta*utvpy  t&a&#1 but *pub110aounty road*
              d@fir’8“+ road rhioh haa~b~anmeatabllahad
              by 8tathtotiy  proomdln@.           (5W
             ‘StephemolcY. St,.Louis SouthwesternEiallway
              Oo"tp"p, ,164Sr W. Ugb. Nrror Reruaad.)
               .      I

              ~orallJ.apaaking, andar rtatutorydireotlon      comdaaionera~
        &oertr,olatiaityroada ar of tha rfrat, aaaond or third ~laaa. (Arti-
        010 6704, ~erbon9a Annotated Cltil Statutes)    Neighborhoodroads
        air8di8ttiagari8ha& from other roads %n that thy are established
        under ~petihl      aadura.~ (&a Artlole 69ll, Vornon'a Annotated
        Civil &atuta# p”
                       ~..
; w^
              In th8 base oi Jantason1. Erwin. County Judge. et al, 91 S.
        W. (Zd) il%O, It ia stated:

                 *It :a well aattlad by aany deolafonaor oar
              appellate oourta that a.atriot oomplianciawith
              tha.statqt&ryproYfaionacentainadin OhaBtor 8,
              title 116, Revlead Civil Statute8 (artlola6708,
              at seq.) i8 nsoeaaary to oonrer jurisdictionon
              the ~oPrmlaaio~era~oourt to lay out and eatabllab~
              the pcibltoroad8 in thfa state. EaverbekkauY. Halo,
              109 Tes,.1066 804 8. W. 11681 Hlllb. TayloLor-60unty.
              (Teri Oiv. 4pp.J eV4 ,S.E. 8d&, ana ,authoritlea
              thorn alted.,


                   *Phe isOt that th8 portion Of tha road manning
              through the land~aorthor the Ilmnoaoa traot &d
              bean in uao a8 a neighborhood ‘road for the oonven-
              ienoe 0r taiti8bna0r that lmmadiatecomity       ror
              over 40 years, a8 found by the trial court, did
              not establish its statue aa a statutorypablio
              road Of the third olaaa to be auparplsedby ths
              oounty oomalaaionerain aoaordanuerfth tha pro-
              vtaiona   or artiole 6113, Rev'.Civ. Statutes.*I**

              There       ie nothing   in the order of the oo.zutiasionera*
                                                                        oourt,
        as quoted above, that would indioatethat tha road designatedas
                                                                                  662
liouorable   Fred~ 0. Jay@, page 4




 %oighborhuada     road was established    aa a neighborhood     road under
the provisions     oi Alrtiolo Wll, Vornon*a &mot&ted        Ciril   Statutes,
OF that auoh r~oad was deaignatad       and established   by the comaia-
atoners* wurt      and olmaaifiad    as oi the rlret,   asooud or third
olaaa.   gtated. another way, thsre’ is nothing In the foregoing
or,der of tU ooaw&aaionera* aaurt indicatingthat tha “neighborhoodW’
rod    wati~aetabllah&d by the oommlaslonera oo& by statutory             pro-
oaedluga or o.thaa~iae.
       In view or the roregoing  authoritlea,It is our opinion                          I
that tha %aighbOrhood”    road la Rat a pub110 road established by
the oomufaslonora*   oourt undertha provisionsot Chapter 8, Title
ll6,. Verum*a Annotated Cirll   Statqtaa.
        Cauarally     apeakin~,   it    is well aatabliehad~ that   to the aouuty
authorities       there la raaanad        the right to lay out., eatabliah.aul
mintaln       publ.io roads,. notwlthataudiag       there may’be publio roads
naither     laid out or maintaina&         by tlm oounty, ai?, for inatarioe,  by
dadioatlon~ Pr ‘preaariptlvo         use:.
       It is. stated   in the baas oi Rotfmfinv. Bgnnnt,~ 101 8. W. ted)
600:

          ** *. * It la the settled law       of tide    state    that
       a publis highway may be oreated        by a loon& UBS by
       $h8 publlo~oarried  on in eooh a       uanaer~and peraiete~
       in ror auoh a length of bims as        ta give a .right by
       p??aaorlpt~on dr Liplitation.      ‘Porter Y. Johuaun (Ter.
       Cit; App.) 151 a. II. 6991 81 Tu. Jur. b4g1+9,~~550c
       The authoritlsa    reoogunize the diffioulty      in anforo-
       lag the law of iltaltation      as it ralatea   to P publio
       road.    See MeSkal v. DariS (Tex. Clv, ‘ARp.) 39 8. W9.
       (gdj ‘llC6; 6~%r. Law Rev. SOS. Rut natwithstanding
       the ditrloulty   or,ita   application,     the pub110 oan
       aoqulre a preacrlptive      right to a publfo road. * * *”

       Whether the ~noighborhood” road hereinvolved      is a publio
road oreated by a loug use by the publlo.oarvied     on in suoh a manner
and persisted  in ior such a length of tL.ka -98 to gire a right by
praaorlption,  dedioation    OP limitation praaenta a faot question  on
whloh this dopartmmt      aahuot erprew any opinion.
                                                        Yours    vary    truly-